OPINION OF THE COURT BY
GALBRAITH, J.
Assumpsit before the District Magistrate, at Lihue, Island of Kauai, for balance claimed on account for lumber and material sold and delivered by the plaintiff to the defendant. Judgment was rendered for the plaintiff in the sum of $300.00, attorneys' commission and costs of court.
The defendant appealed to this court on points of law. Three points were set out in the certificate, but two of these are abandoned and the point relied on is that the Magistrate erred in refusing to permit the defendant’s witness, T. Onokea, to testify.
The transcript of the evidence shows that Tom Onokea testified as a witness in the case but whether T. Onokea and Tom Onokea are one and the same person is not disclosed. It does not appear from the transcript or otherwise that any testimony was offered and rejected or that any witness was denied the privilege of testifying on behalf of the defendant. If there was any error of this character committed by the Magistrate, during the course of the trial, there is no evidence of it in the record. No question of law is presented by this point.
John D. Willard and Chas. F. Peterson for the plaintiff.
8. K. Kaeo, in person, and A. G. Correa of counsel.
We have searched the record in vain for some plausible ground for this appeal and are forced to the conclusion that no meritorious excuse is presented for the presence of this case in this Court at this time.
The appeal is dismissed and the cause is remanded to the District Magistrate for such further proceedings as may be necessary.